In a negligence action to recover damages for personal injuries, loss of services and medical expenses, defendants appeal (1) from an order of the Supreme Court, Putnam County, dated June 6, 1972, which (a) denied their motion-for a protective order vacating plaintiffs’ notice of discovery and inspection of an autohiobile liability insurance policy issued to the defendant automobile owner and (b) directed said defendant to produce the policy and make it available for discovery and inspection and, (2) as limited by their brief, from so much of a second order of the same court, dated August 14, 1972, as, upon renewal of said motion, adhered to the original determination. Appeal from order dated June 6, 1972, dismissed, as academic. That order was superseded by the order of August 14, 1972. Order dated August 14, 1972 reversed insofar as appealed from, and defendants’ motion for a protective order to vacate plaintiffs’ notice of discovery and inspection granted. Appellants are granted one bill of $10 costs and disbursements to cover the appeals from both orders. In our opinion, it was an improvident exercise of discretion to grant the discovery and inspection of the insurance policy (Gold v. Jacobi, 52 Misc 2d 491; Sashin v. Santelli Constr. Co., 69 Misc 2d 695). We note also that in Cummings v. Dominici (40 A D 2d 765) we affirmed, without opinion, an order of the Supreme Court, Kings County, dated April 3, 1972, which had denied the motion of the plaintiff therein, inter alia, to require disclosure of the policy limits of the defendants’ insurance coverage. Gulotta, Christ and Brennan, JJ., concur: Hopkins, Acting P, J., concurs on constraint of Cummings v. Dominici (40 A D 2d 765); Benjamin, J., dissents and votes to affirm.